Citation Nr: 0713229	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-43 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
thoracic outlet syndrome prior to June 6, 2005.

2.  Entitlement to a rating in excess of 20 percent for left 
thoracic outlet syndrome from June 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1982 to July 1984 and from November 1987 to May 1988.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Waco RO that granted service connection for thoracic outlet 
syndrome with remote left shoulder injury, rated 10 percent 
effective June 27, 2003.  In June 2005, the RO granted a 
"staged" increased (20 percent) rating, effective June 6, 
2005.  The veteran has not expressed satisfaction with the 
increased rating; both "stages" of the rating remain on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In December 
2004, the veteran requested a Board hearing; in January 2005, 
he clarified that what he wanted was a hearing before a 
Decision Review Officer (DRO).  Such hearing was held in 
April 2005; and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's left shoulder is his minor shoulder.

2.  Prior to June 6, 2005, the veteran's left thoracic outlet 
syndrome was not shown to be manifested by more than moderate 
incomplete paralysis of the long thoracic nerve; limitation 
of arm motion below shoulder level was not shown.

3.  From June 6, 2005, the left thoracic outlet syndrome has 
not been manifested by more than severe incomplete or 
complete paralysis of the long thoracic nerve; limitation of 
arm motion below the shoulder level is not shown.  



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left thoracic outlet 
syndrome is not warranted prior to June 6, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§  4.7, 
4.71a, Diagnostic Code (Code) 5201, § 4.124a, Code 8519 
(2006).

2.  A rating in excess of 20 percent for left thoracic outlet 
syndrome is not warranted from June 6, 2005.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.7, 
4.71a, Code 5201, § 4.124a, Code 8519 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  An April 2004 statement of the case 
(SOC) and January and June 2005 supplemental SOCs (SSOCs) 
provided notice on the "downstream" issue of an initial 
increased rating, outlined governing legal criteria and what 
the evidence showed, and explained the basis for the ratings 
assigned.  He has received all critical notice, and has had 
ample opportunity to respond.  A June 2005 SSOC readjudicated 
the matter after notice was given.  The veteran is not 
prejudiced by any technical notice defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified, and arranged for the 
veteran to be examined.  VA's duty to assist is met.   
Accordingly, the Board will address the merits of these 
claims.

II. Factual Background

The veteran sustained a lifting injury of the left shoulder 
prior to service.  The December 2003 rating decision on 
appeal noted that left thoracic outlet syndrome was diagnosed 
in service, and granted service connection for thoracic 
outlet syndrome with remote left shoulder injury based on a 
finding that such disability was due to aggravation in 
service of the preservice left shoulder injury residuals.

On October 2003 VA spine examination, the veteran complained 
of left-sided neck and posterior left shoulder pain, left-
sided weakness in the upper extremities, and some paresthesia 
or numbness on the left side at times with raising his arm 
over his head.  The could last anywhere from minutes to 
hours; he took Aspirin once or twice a day.  He reported 
flare-ups, described as mild to moderate pain on the left 
side of the neck while lying or sleeping on the left side.  
Prolonged sitting, heavy lifting, or certain strenuous 
activities produced more symptoms.  The disability did not 
affect his ability to walk long distances.  Neurologically, 
his sensory was intact with some paresthesia on the left 
upper extremity minimally present, specifically on certain 
overhead activity.  Motor strength and reflex were normal.  
On a separate neurological examination, muscle strength was 
normal and there was no atrophy of intrinsic hand muscles.  
The sensory examination was normal except for decreased 
pinprick in the medial part of the left forearm.  Reflexes 
were present and symmetrical.  An NVC/EMG study of the low 
cervical paraspinal muscles and left upper extremity did not 
reveal abnormal electrical signs.

October 2003 to November 2004 VA treatment records include an 
April 2004 record that notes minimal, if any, left shoulder 
limitation of motion and complaints of left upper extremity 
pain.  In July 2004, the veteran denied having left shoulder 
pain or pain with abduction, adduction, or rotation.  

At the April 2005 DRO hearing, the veteran testified that he 
was right-handed and that when he worked using his left side 
he had left shoulder and neck pain.  

On June 2005 VA examination, the veteran complained of 
constant pain and weakness with limited range of motion, 
worse with lifting.  He reported locking/popping and that he 
did not lift more than 40 pounds out of fear he would drop 
the object.  He stated his neck/back muscles were always 
tender to touch and that he had occasional left arm numbness.  
He complained of increased pain on use, with weakness and 
numbness in the left arm.  On examination, left shoulder 
forward flexion and abduction were from zero to 180 degrees 
with pain starting at 130 degrees, and internal and external 
rotation was from zero to 90 degrees with pain at the end 
range.  The veteran noted increased stiffness, pain, and arm 
numbness with repetitive abduction.  There was no decrease in 
range of motion, weakness, or incoordination.  There was pain 
with palpation of the left trapezius muscle without spasm or 
guarding.  There was no joint tenderness or crepitus.  There 
was no atrophy in the left hand or arm, strength was 5/5, and 
sensation was intact.  There was decrease in pinprick of the 
medial aspect of the arm and the last two digits of the hand.  


III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  As the veteran is right-handed, his left 
shoulder is minor.  

At the outset, it is noteworthy that there are two "stages" 
of rating for consideration: i.e., prior to June 6, 2005, and 
from that date.  The Board has considered whether any further 
"stages" are warranted, and has found no basis in the 
evidentiary record for any further "stages"; the record does 
not include competent evidence of further ratable variance in 
the veteran's disability during the appellate period.

The veteran's minor shoulder disability is currently rated 
under Code 8519 (for paralysis of the long thoracic nerve).  
Under this Code, moderate incomplete paralysis of the minor 
extremity long thoracic nerve warrants a 10 percent rating, 
and severe incomplete or complete (inability to raise arm 
above shoulder level, winged scapula deformity) paralysis 
warrants a 20 percent rating.  38 C.F.R. § 4.124a.  A note 
following provides that ratings under this code are not to be 
combined with lost motion above the shoulder level.  

Prior to June 6, 2005 there was no evidence of more than 
moderate incomplete paralysis of the long thoracic nerve.  
The evidence shows that the veteran was able to lift his left 
arm above his head, and there was only minimal paresthesia.  
While the disability could alternatively (but not in 
combination; see Note following Code 8519) be rated under 
Code 5201 (for limitation of arm motion), a 20 percent rating 
under this code requires limitation at the shoulder level 
(i.e., 90 degrees).  Here, prior to June 6, 2005 the veteran 
reported pain, weakness, paresthesias only with overhead 
activity.  Other diagnostic codes for rating shoulder 
disability, 5200, 5202, 5203, do not apply, as the pathology 
required (ankylosis, malunion, nonunion, dislocation) is not 
shown.  38 C.F.R. § 4.71a.

As for the rating from June 6, 2005, 20 percent is the 
maximum rating available under this Code 8519.  Consequently, 
a higher rating under this code is not possible.  As with the 
"stage" prior to June 6, 2005, fibrous union, nonunion, or 
ankylosis is not shown, and a rating under Codes 5200 or 5202 
would not b appropriate.  As for Code 5201, the objective 
evidence (see June 2005 VA examination report) shows that arm 
motion limitations (due to pain, stiffness, numbness, on 
repetitive use) began above the shoulder level.  
Consequently, a higher rating under Code 5201 is not 
warranted 

Since the current 20 percent rating under Code 8519 is the 
maximum schedular rating under that Code, the evidence raises 
a question of whether extraschedular consideration is 
indicated.  However, frequent hospitalization for, or marked 
interference with employability due to, the left shoulder 
(long thoracic nerve) disability are not shown; nor are there 
any other factors that make the disability picture presented 
exceptional, or render regular rating criteria inadequate.  
See 38 C.F.R. § 3.321.

A preponderance of the evidence is against the veteran's 
claims.  Accordingly, they must be denied.


ORDER

A rating in excess of 10 percent for left thoracic outlet 
syndrome prior to June 6, 2005 is denied.

A rating in excess of 20 percent for left thoracic outlet 
syndrome from June 6, 2005 is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


